DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are presented for examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “AN ELECTROMACHANICAL GENERATOR FOR CONVERTING MECHANICAL VIBRATIONAL ENERGY WITH MAGNETS AND END CORES INTO ELECTRICAL ENERGY”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 5, 6, 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent 7586220 hereinafter “Roberts” in view of Roberts (US Patent 8629569 hereinafter “Roberts2). 
Re-claim 1,  Roberts discloses an electromechanical generator (Title) for converting mechanical vibrational energy into electrical energy (Title), the electromechanical generator comprising: a central mast (28), an electrically conductive coil assembly (22) fixedly mounted to the mast (28), the coil assembly at least partly surrounding the mast (28), the coil assembly (22) having radially inner (21) and outer sides (23) and first (29) and second opposite edges (27), a mount (26) for the coil assembly extending radially inwardly of the radially inner side (21,23) and fixing the coil assembly (22) to the mast (28), a magnetic core assembly (50) movably mounted to the mast (28) for linear vibrational motion along an axis (axis of A, see Fig.1) about an equilibrium position (Col.7, L.1-5) on the axis, the magnetic core 

    PNG
    media_image1.png
    787
    836
    media_image1.png
    Greyscale

	Roberts fails to explicitly teach both of the first and second end cores are fitted to and contact the outer core at the respective first and second ends of the outer core, or (ii) one of the first and second end cores is fitted to and contacts the outer core at the respective first or second end of the outer core.
However, Roberts teaches both of the first and second end cores (36, 38) are fitted to and contact the outer core (31) at the respective first and second ends (see Fig.1) of the outer core (32), or (ii) one of the first and second end cores is fitted to and contacts the outer core at the respective first or second end of the outer core. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the end cores of the outer core disclosed by Roberts wherein both of the first and second end cores are fitted to and contact the outer core at the respective first and second 

    PNG
    media_image2.png
    667
    566
    media_image2.png
    Greyscale

Re-claim 4, Roberts as modified discloses an electromechanical generator according to claim 1, wherein the tubular body is cylindrical (Roberts, Col.4, L.60-65, and Roberts2, Col.L.25-50).  
Re-claim 5, Roberts as modified discloses an electromechanical generator according to claim 1 
Roberts fails to explicitly teach wherein the first and second end cores are circular, each having an outer circumferential surface fitted to an inner circumferential surface of the outer core and a central hole surrounding the mast.  
However, Roberts2 teaches wherein the first and second end cores are circular (36,38 are circular/cylinders), each having an outer circumferential surface fitted to an inner circumferential surface of the outer core (fit into 31) and a central hole surrounding the mast (42 surround 46).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cores disclosed by Roberts wherein the first and second end cores are circular, each having an outer circumferential surface fitted to an inner circumferential surface of the outer core and a central hole surrounding the mast as suggested by Roberts2 to provide a structure that removes eddy current losses (Col.8, L.25-30).
Re-claim 6,  Roberts as modified discloses an electromechanical generator according to claim 1 wherein the first and second end cores (end cores 60, 62) comprises plates (annotated Fig.1 are plates).  
Re-claim 10, Roberts as modified disclose the electromechanical generator according to claim 1, wherein the magnetic core assembly comprises two opposed magnetic circuits (76,78,52,54) spaced along the axis (axis along mast).  
Re-claim 11, Roberts as modified discloses the electromechanical generator according to claim 1 wherein the poles of the first and second magnets (52, 54) have a first common polarity (N polarity) facing towards each other, and poles (S poles, see Fig.1) of the first and second magnets facing away from each other having a second common polarity (second pole S pole of Fig.1, of components 52, 54).  
Re-claim 12, Roberts as modified discloses the electromechanical generator according to claim 1 wherein the first and second end cores and the outer core (62, 60, and 50) comprise a ferromagnetic body (ferromagnetic tubular body (Col.2, L.20-23) magnetically coupled to the first and second magnets (54, 52).

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Roberts and in further view of Asjes et al. (US Patent 4412317 hereinafter “Asjes”). 
Re-claim 2, Roberts as modified discloses an electromechanical generator according to claim 1 above. 
Roberts as modified fails to explicitly teach wherein the first and second ends of the tubular body comprise a recess on an inner side of the tubular body, and the first and second end cores are fitted in the recess of the respective first and second ends of the tubular body. 
However, Asjes as modified discloses wherein the first and second ends (1, annotated Fig.1), of the tubular body (1) comprise a recess (annotated Fig.1) on an inner side of the tubular body (1), and the 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify tubular body disclosed by Roberts as modified wherein the first and second ends of the tubular body comprise a recess on an inner side of the tubular body, and the first and second end cores are fitted in the recess of the respective first and second ends of the tubular body as suggested by Asjes to provide a structural arrangement that is rugged (Asjes, Col.2,L.50-59).

    PNG
    media_image3.png
    418
    424
    media_image3.png
    Greyscale

Re-claim 3, Roberts as modified discloses the electromechanical generator according to claim 2 above. 
Roberts as modified fails to explicitly disclose wherein the recess has a transverse mounting surface facing along the axis away from the equilibrium position and a longitudinal mounting surface facing towards the axis, and radial and circumferential surfaces of the respective first and second end cores are respectively fitted to the transverse and longitudinal mounting surfaces.  
However, Asjes teaches wherein the recess has a transverse mounting surface facing along the axis away from the equilibrium position and a longitudinal mounting surface facing towards the axis, and 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify tubular body disclosed by Roberts as modified wherein the recess has a transverse mounting surface facing along the axis away from the equilibrium position and a longitudinal mounting surface facing towards the axis, and radial and circumferential surfaces of the respective first and second end cores are respectively fitted to the transverse and longitudinal mounting surfaces as suggested by Asjes to provide a structural arrangement that is rugged (Asjes, Col.2,L.50-59).
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Roberts and in further view of Oonishi et al. (US Patent 10811949 hereinafter “Oonishi”). 
Re-claim 7, Roberts as modified discloses an electromechanical generator according to claim 1 further comprising first and second locator elements (annotated Fig.1) respectively fitted to the first and second end cores(part of cores, holding magnet, notches).
Roberts as modified fails to explicitly teach the first and second locator elements each extending towards the mount, and each of the first and second locator elements having a locating surface which engages a surface of a respective first and second magnet.  
However, Oonishi teaches the first and second locator elements (60b, 60a) each extending towards the mount (40), and each of the first and second locator elements (60a, 60b) having a locating surface (annotated Fig.4) which engages a surface of a respective first and second magnet (21c).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first and second locator elements and cores disclosed by Roberts as modified wherein the first and second locator elements each extending towards the mount, and each of the first and second locator elements having a locating surface which engages a surface of a respective first and second magnet as suggested by Oonishi to increase and improve amount of power generation (Oonishi, col.7, L.20-25).

    PNG
    media_image4.png
    653
    978
    media_image4.png
    Greyscale

Re-claim 8, Roberts as modified discloses an electromechanical generator according to claim 7.
Roberts as modified fails to explicitly teach wherein the first and second locator elements are fitted to a fitting surface of the respective first and second end cores, the fitting surface facing towards the axis.  
However, Oonishi teaches wherein the first and second locator elements (60a,60b) are fitted to a fitting surface (annotated Fig.4) of the respective first and second end cores (annotated Fig.4), the fitting surface facing towards the axis (annotated Fig.4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first and second locator elements and cores disclosed by Roberts as modified wherein the first and second locator elements are fitted to a fitting surface of the respective first and second end cores, the fitting surface facing towards the axis as suggested by Oonishi to increase and improve amount of power generation (Oonishi, col.7, L.20-25).
Re-claim 9, Roberts as modified discloses an electromechanical generator according to claim 7.

However, Oonishi teaches wherein the first and second locator elements (60a,60b) are fitted to a fitting surface (annotated Fig.4) of the respective first and second end cores (annotated Fig.4), the fitting surface facing towards the axis (annotated Fig.4).
However, Oonishi teaches wherein the locating surface of the first and second locator elements (annotated Fig.4) is fitted to a side surface of the respective first and second magnets, the side surface facing towards the axis (annotated Fig.4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first and second locator elements and cores disclosed by Roberts as modified wherein the locating surface of the first and second locator elements is fitted to a side surface of the respective first and second magnets, the side surface facing towards the axis as suggested by Oonishi to increase and improve amount of power generation (Oonishi, col.7, L.20-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834